DETAILED ACTION
Status of Application
Claims 42-51 are pending.
Claims 42-51 are present for examination at this time.
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the context for Figure 2, 5, and 7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 44-47, 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims are directed to a method for treating diabetic retinopathy with the oral administration of a therapeutically effective amount of 
    PNG
    media_image1.png
    128
    378
    media_image1.png
    Greyscale
to a subject. However, the breath of the method for treating diabetic retinopathy is indefinite. Applicant has defined on Page 52 of the specification that as used herein, 

    PNG
    media_image2.png
    133
    927
    media_image2.png
    Greyscale
.
However, this conflicts with Page 64 which states that 
    PNG
    media_image3.png
    208
    904
    media_image3.png
    Greyscale
. 
Wherein there is confusion as Page 64 appears to conflict with what is stated on Page 52 for the breath of treating the eye disease. It does not allow one to ascertain the metes and bounds of the claimed invention. 
For purposes of examination, it is treated to the recitation on Page 52 as it is explicitly directed to treating the eye disease such as diabetic retinopathy would include inhibition and prevention of the eye disease, and/or amelioration of a symptoms of the eye disease; pending correction by Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaji et al. (U.S. Pat. 6407139) in view of Kelly et al. (WO 2009079692). 
Rejection:
Isaji et al. teaches the method of using N-(3,4-dimethoxycinnamoyl)anthranilic 
acid of formula 
    PNG
    media_image4.png
    100
    323
    media_image4.png
    Greyscale
(also known as Tranilast) for the treatment of diabetic retinopathy and includes human patients (abstract, claims 1-2). The active can be administered orally (claim 6, see full document specifically areas cited). 
Isaji et al. does not teach the compound 
    PNG
    media_image1.png
    128
    378
    media_image1.png
    Greyscale
 but does teach treating diabetic retinopathy with tranilast.
Kelly et al. teaches that the halogenated derivatives of tranilast like 
    PNG
    media_image1.png
    128
    378
    media_image1.png
    Greyscale
(exemplified Page 38 line 5, Claim 45, Page 28) and that these compounds can be alternatives or adjuncts to Tranilast as they have improved metabolism relative to tranilast (Page 2 line 5-10, Page 16 line 5-15).
Wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate 
    PNG
    media_image1.png
    128
    378
    media_image1.png
    Greyscale
in the treatment of diabetic retinopathy as suggested by Kelly et al. and produce the claimed invention; as Isaji  addresses treatment of diabetic retinopathy with tranilast and Kelly et al. addresses that the tranilast derivatives like 
    PNG
    media_image1.png
    128
    378
    media_image1.png
    Greyscale
 can be used in conjunction (adjunct) or in place of (alternative) to tranilast as it has an improved profile wherein its inclusion with or in place of tranilast is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed compound.

Double Patenting
Claims 42-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9839640 in view of Isaji et al. (U.S. Pat. 6407139).
The patented claim is directed to the treatment of diabetic retinopathy with the administration of instant claimed compound or its pharmaceutical salt to the eye which is a tranilast derivative.
The patented claim does not recite oral administration, the subject to be human, or the inclusion of excipients/carrier.
 Isaji et al. teaches the method of treatment of diabetic retinopathy in humans using N-(3,4-dimethoxycinnamoyl)anthranilic acid of formula 
    PNG
    media_image4.png
    100
    323
    media_image4.png
    Greyscale
(also known as Tranilast, abstract, claims 1-2) and that it can be administered orally and by eye drops (to the eye, claim 6 and 11). Isaji  also addresses that composition are known to be formulated with various components/excipients by convention means. 
Wherein it would be prima facie obvious to one of ordinary skill in the art as suggested by Isaji to administer the compound in the known modalities including oral that are useful for treating diabetic retinopathy in patients including humans with a reasonable expectation of success and also as the parent compound it is derived from is known to be useful in these known modalities for this condition with a reasonable expectation of success. It is also prima facie obvious to incorporate known conventional components such as a carrier/excipient as one conventionally needs a carrier/excipient to deliver a drug with a reasonable expectation of success.

Conclusion
Claims 42-51 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613